DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, R1-160630 to LG Electronics (hereinafter “LG Electronics”)) does not disclose, with respect to claim 1, the one or more classes comprises a first class that the mapping associates with a first type of traffic and a second class that the mapping associates with a second type of traffic; wherein the first class provides a higher likelihood of acquiring the channel than the second class; and wherein the indicator indicates to use the first class for a transmission that includes both the first type of traffic and the second type of traffic as claimed.  Rather, LG Electronics teaches communicating an indicator to a wireless device, wherein the indicator indicates to use the mapping to determine which of the classes to use during a procedure for determining whether the wireless device can transmit in a channel (“signaling channel access priority class” in section 3.4).  The same reasoning applies to claims 14, 27 and 40 mutatis mutandis.  Accordingly, claims 1-7, 10-18, 21-33, 36-44 and 47-52 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414